Exhibit 10.2


NOTICE OF NON-QUALIFIED STOCK OPTION AWARD


BUFFALO WILD WINGS, INC.
2012 EQUITY INCENTIVE PLAN


Name of Optionee:
No. of Shares Covered:
Grant Date:
Exercise Price Per Share: __________
Expiration Date:
Exercise Schedule (Cumulative):
Date(s) of
Exercisability












No. of Shares as to Which
Option Becomes Exercisable













This is a Notice of a Non-Qualified Stock Option Award (the “Notice”) from
Buffalo Wild Wings, Inc., a Minnesota corporation (the “Company”), to the
optionee identified above (the “Optionee”) effective as of the Grant Date
specified above.


Background


A.    The Company maintains the Buffalo Wild Wings, Inc. 2012 Equity Incentive
Plan, as amended (the “Plan”).


B.    The Company’s Compensation Committee, as administrator of the Plan, has
determined that the Optionee is eligible to receive an award under the Plan in
the form of a non-qualified stock option.


C.    The Company hereby grants such an option to the Optionee under the terms
and conditions that follow.




Terms and Conditions* 


1.    Grant of Option. The Company hereby grants to the Optionee the option to
purchase the number of Shares of Stock of the Company specified in the table at
the beginning of this Notice on the terms and conditions set forth in this
Notice and as otherwise provided in the Plan (the “Option”). The Shares of Stock
purchasable upon exercise of the Option are hereinafter sometimes referred to as
the “Option Shares.”


2.     Exercise Price. During the term of this Option, the purchase price for
each Option Share will be the Exercise Price specified in the table at the
beginning of this Notice.


3.     Exercise Schedule. The Option will vest and become exercisable as to the
number of Option Shares on the dates specified in the Exercise Schedule in the
table at the beginning of this Notice. The Exercise Schedule is cumulative,
meaning that to the extent the Option has not already been exercised and has not
expired, terminated or been cancelled, the Optionee (or the person entitled to
exercise the Option as provided herein) may at any time, and from time to time,
purchase all or any portion of the Option Shares then purchasable under the
Exercise Schedule. The Option may also be exercised in full (notwithstanding the
Exercise Schedule) under the circumstances described in Section 8 of this Notice
if the Option has not expired prior thereto.


4.    Expiration. The Option will expire at 5:00 p.m. Central Time on the
earliest of:


(a)    The Expiration Date specified in the table at the beginning of this
Notice;


(b)    The expiration of the period after the termination of employment of the
Optionee within which the Option can be exercised (as specified in Section 7 of
this Notice);


(c)    Upon termination of the Optionee’s employment for Cause; or


(d)    The date (if any) the Option is cancelled pursuant to Paragraph 8(a) of
this Notice.


No one may exercise the Option, in whole or in part, after it has expired,
notwithstanding any other provision of this Notice.


5.     Personal Exercise by Optionee. This Option shall, during the lifetime of
the Optionee, be exercisable only by said Optionee (or his or her personal
representative), and shall not be transferable by the Optionee, in whole or in
part, other than by will or by the laws of descent and distribution.


6.     Manner of Exercise of Option.


(a)    Notice of Exercise. The Option may be exercised by delivering written or
electronic notice of exercise, in a form prescribed by the Plan Administrator,
to the Company’s Secretary at the principal executive office of the Company, or
to the Company’s designated agent for receipt of such notice. The notice shall
state the number of Option Shares to be purchased, and shall be signed (or
authenticated if in electronic form) by the person exercising the Option. If the
person exercising the Option is not the Optionee, he/she also must submit
appropriate proof of his/her right to exercise the Option.


(b)    Tender of Payment. Upon giving notice of any exercise hereunder, the
Optionee shall provide for payment of the purchase price of the Option Shares
being purchased through one or a combination of the following methods:


(1)    Cash (including check, bank draft or money order);


(2)    To the extent permitted by law, through a broker-assisted cashless
exercise in which the Optionee simultaneously exercises the Option and sells all
or a portion of the Shares thereby acquired pursuant to a brokerage or similar
relationship and uses the proceeds from such sale to pay the purchase price of
such Shares;


(3)    By delivery to the Company of unencumbered Shares of Stock having an
aggregate Fair Market Value on the date of exercise equal to the purchase price
of the Option Shares being purchased; or


(4)    By authorizing the Company to retain, from the total number of Option
Shares as to which the Option is being exercised, that number of Shares having a
Fair Market Value on the date of exercise equal to the purchase price for the
total number of Option Shares as to which the Option is being exercised.


Notwithstanding the foregoing, the Optionee shall not be permitted to pay any
portion of the purchase price with Shares of Stock, or by authorizing the
Company to retain Option Shares upon exercise of the Option, if the Committee,
in its sole discretion, determines that payment in such manner is undesirable.


(c)    Delivery of Certificates. As soon as practicable after the Company
receives the notice of exercise and purchase price provided for above, it shall
deliver to the person exercising the Option, in the name of such person, a
certificate or certificates representing the Option Shares being purchased. The
Company shall pay any original issue or transfer taxes with respect to the issue
or transfer of the Shares and all fees and expenses incurred by it in connection
therewith. All Shares so issued shall be fully paid and non-assessable.


7.    Continuous Employment Requirement. Except as otherwise provided in this
Section 7, the Option may be exercised only if the Optionee has been
continuously employed by the Company or a Parent or Subsidiary since the Grant
Date and remains so employed on the exercise date. However, the Option may be
exercised after termination of employment (but in no event after expiration of
the Option) in the following situations:


(a)    The Option may be exercised for one year after termination of the
Optionee’s employment because of death or Disability, and will immediately
become fully vested and exercisable as of the date of termination due to death
or Disability.


(b)    If the Optionee’s employment with the Company and all of its Subsidiaries
terminates due to retirement, which is defined as termination of employment
other than for Cause at a time when the Participant is at least 55 years old and
has worked for the Company for at least 10 years, this Option will continue to
vest and become exercisable in accordance with the Exercise Schedule, and to the
extent it has become exercisable it will remain exercisable until the earlier of
(i) three years from the Optionee’s termination date or (ii) the Expiration
Date.


(c)    The Option may be exercised for three months after termination of the
Optionee’s employment for any reason other than death, Disability, retirement or
Cause, but only to the extent that it was exercisable immediately prior to the
termination of employment. (For example, if an employee terminates on March
10th, then the last day to exercise would be June 10th. If June 10th is on a
weekend, then the last day to exercise would be the immediately preceding
business day.)


8.    Change in Control. If a Change in Control occurs while this Option remains
outstanding, then one of the following shall occur:


(a)    If, pending the Change in Control, the Committee determines that this
Option will not continue following the Change in Control or that the successor
entity (or its Parent) will not assume or replace this Option with a comparable
equity-based award covering shares of the successor entity (or its Parent) that
preserves the intrinsic value of the Option existing at the time of the Change
in Control and is subject to substantially similar terms and conditions as the
Option, then one of the following shall occur:


(1)    The Committee may elect, in its sole discretion, to cancel this Option
and to pay to the Optionee an amount in cash equal to the difference between the
Fair Market Value immediately prior to the Change in Control of the Option
Shares still subject to the Option, and the aggregate exercise price of those
Shares; or


(2)    If the Committee does not make the election described above, the Option
shall become fully exercisable ten days prior to the scheduled occurrence of the
Change in Control and shall remain exercisable for a period of ten days. Any
exercise of this Option during such ten-day period shall be conditioned upon the
occurrence of the Change in Control and shall be effective immediately prior to
the Change in Control. Upon the occurrence of the Change in Control, this Option
shall expire. The Committee shall provide advance notice of this temporary
period of exercisability to the Optionee. If the Change in Control does not
occur, the Option shall continue according to its original terms.


(b)    If, in connection with the Change in Control, Paragraph 8(a) is not
applicable and this Option is continued, assumed or replaced in the manner
described in Paragraph 8(a), and if within one year after that Change in Control
the Optionee’s employment with the Company and all of its Subsidiaries (or with
any successor entity) is terminated by the employer for reasons other than
Cause, [or is terminated by the Optionee for Good Reason (as defined in
Paragraph 8(c)),] then this Option will immediately vest and become exercisable
in full and remain exercisable for one year after such termination of
employment.


(c)    [For purposes of this Notice, “Good Reason” means any of the following
conditions arising without the consent of Optionee, provided that Optionee has
first given written notice to the Company of the existence of the condition
within 90 days of its first occurrence, and the Company has failed to remedy the
condition within 30 days thereafter:


(1)    a material diminution in the Optionee’s base salary;


(2)    a material diminution in the Optionee’s authority, duties, or
responsibilities;


(3)    relocation of Optionee’s principal office more than 50 miles from its
current location; or


(4)    any other action or inaction that constitutes a material breach by the
Company of any terms or conditions of any agreement between the Company and the
Optionee, which breach has not been caused by Optionee.]
    
9.     General Provisions.


(a)    Employment. Neither this Notice nor the Option shall confer on Optionee
any right with respect to continuance of employment by the Company or any of its
Affiliates, nor interfere in any way with the right of the Company or any
Affiliate to terminate such employment. Nothing in this Notice shall be
construed as creating an employment contract for any specified term between
Optionee and the Company or any Affiliate.


(b)    Securities Law Compliance. No Shares of Stock issuable pursuant to this
Option shall be issued and delivered unless the issuance of the Shares complies
with all applicable legal requirements, including compliance with the provisions
of applicable state securities laws, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the requirements of the
exchanges on which the Company’s Stock may, at the time, be listed.


(c)    Rights as a Shareholder. No person shall have any rights as a shareholder
with respect to any Option Shares until the shares are actually issued to the
person exercising the Option upon its exercise.
(d)    Changes in Capitalization. Pursuant and subject to Section 12 of the
Plan, certain changes in the number of Shares or character of the Stock of the
Company (through merger, consolidation, exchange, reorganization, divestiture
(including a spin-off), liquidation, recapitalization, stock split, stock
dividend or otherwise) shall result in equitable adjustments by the Committee to
the number of Option Shares and/or the exercise price of this Option to avoid
dilution or enlargement of Optionee’s rights hereunder.


(e)    Shares Reserved. The Company shall at all times during the term of this
Option reserve and keep available such number of Shares of Stock as will be
sufficient to satisfy the requirements of this Option.


(f)     2012 Equity Incentive Plan. The Option evidenced by this Notice is
granted pursuant to the Plan, a copy of which has been made available to the
Optionee and is hereby incorporated into this Notice. This Notice is subject to
and in all respects limited and conditioned as provided in the Plan. The Plan
governs this Option, and in the event of any question as to the construction of
this Notice or of a conflict between the Plan and this Notice, the Plan shall
govern, except as the Plan otherwise provides.
(g)    Withholding Taxes. The Company shall have the right to (i) withhold from
any cash payment under the Plan or any other compensation owed to the
Participant an amount sufficient to cover any required withholding taxes in
connection with the exercise of this Option, and (ii) require the Participant or
other person exercising this Option to pay a cash amount sufficient to cover any
required withholding taxes before actual receipt of Shares purchased in
connection with such exercise. In lieu of all or any part of a cash payment from
the Participant as provided above, the Committee may elect to cover all or any
part of the required withholdings (up to the Participant’s minimum required tax
withholding rate or such other rate that will not trigger a negative accounting
impact) through a reduction in the number of Shares delivered to Participant,
valued in the same manner as used in computing the withholding taxes under
applicable laws.


(h)    Scope of Notice. This Notice and Option shall bind and inure to the
benefit of the Company, its Affiliates and their successors and assigns, and
shall bind and inure to the benefit of Optionee and any successor or successors
of Optionee permitted herein. This Option is expressly subject to all terms and
conditions contained in the Plan and in this Notice, and Optionee shall comply
with all such terms and conditions.


(i)    Arbitration. Any dispute arising out of or relating to this Notice or the
alleged breach of it, or the making of this Notice, including claims of fraud in
the inducement, shall be discussed between the disputing parties in a good faith
effort to arrive at a mutual settlement of any such controversy. If,
notwithstanding, such dispute cannot be resolved, such dispute shall be settled
by binding arbitration. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction thereof. The arbitrator shall be a
retired state or federal judge or an attorney who has practiced securities or
business litigation for at least 10 years. If the parties cannot agree on an
arbitrator within 20 days, any party may request that the chief judge of the
District Court of Hennepin County, Minnesota, select an arbitrator. Arbitration
will be conducted pursuant to the provisions of this Notice, and the commercial
arbitration rules of the American Arbitration Association, unless such rules are
inconsistent with the provisions of this Notice. Limited civil discovery shall
be permitted for the production of documents and taking of depositions.
Unresolved discovery disputes may be brought to the attention of the arbitrator
who may dispose of such dispute. The arbitrator shall have the authority to
award any remedy or relief that a court of the state of Minnesota could order or
grant; provided, however, that punitive or exemplary damages shall not be
awarded. The arbitrator may award to the prevailing party, if any, as determined
by the arbitrator, all of its costs and fees, including the arbitrator’s fees,
administrative fees, travel expenses, out-of-pocket expenses and reasonable
attorneys’ fees. Unless otherwise agreed by the parties, the place of any
arbitration proceedings shall be Hennepin County, Minnesota.
(j)    Choice of Law. This Notice is subject to the laws of the State of
Minnesota and shall be construed and interpreted thereunder (without regard to
its conflicts of laws principles).
[Insert signature]


Buffalo Wild Wings, Inc.
[Insert name of officer]
[Insert title of officer]



